Pigott, J.
(dissenting). Because I believe that defendant was required to preserve the issue for appellate review, I respectfully dissent. The record reveals that defendant was made aware of the postrelease component of his sentence at the sentencing proceeding (see generally People v Catu, 4 NY3d 242, 245 [2005]). Thus, defendant was required to preserve the issue as nothing in this case calls for the “rare case” exception to the preservation doctrine described in People v Lopez (71 NY2d 662, 666 [1988]). Here, defendant could have raised an objection to the sentencing judge and he would have then been able to raise the issue on his direct appeal (see People v Fulton, 30 AD3d 961 [4th Dept 2006], lv denied 7 NY3d 789 [2006]).
Accordingly, I dissent and would affirm the order of the Appellate Division.
*547Chief Judge Kaye and Judges Ciparick, Gbaffeo and Jones concur with Judge Read; Judge Pigott dissents and votes to affirm in a separate opinion in which Judge Smith concurs.
Order reversed, etc.